Title: To James Madison from Edward Carrington, 8 April 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Apl. 8. 1788
Having an opportunity by Mr. Burnley I embrace it to acknowledge the Rect. of your favor of the 3d. Ult. from N. York, and also to congratulate you upon the success which attended your efforts to turn the Sinners of Orange from their wicked ways.
The Rage in Powhatan was, a few days before the election, as high as where, but by the day of trial, the Town was so changed that Mr. Turpin who had set out in the opposition declared for the constitution, and is elected under that declaration. His Associate Mr. Ronald had kept his sentiments to himself, but on that day, in a speach to the people, said he had done so, only to avoid the misrepresentations which he found candid Men subjected to, and, in decided terms pronounced the Constitution a great and good work, which, if adopted would give happiness & prosperity to America, and that should it be rejected a disunion must ensue to the utter ruin of the whole. Mr. Turpin was the old Member for the County, and his opposition occasioned me, contrary to my more early intention, to declare, at a late period for the Convention, but having taken the same ground with myself, at the day, his old standing saved his election by seven votes. I am however content as he is a respectable Man, and the County, from being anti, are become intirely federal. Most of the elections in the upper & Middle parts of the south side of James River, have been made in Phrenzy, and terminated in deputations of weak & bad Men, who have bound themselves to vote in the negative, and will in all cases be the tools of Mr. H.—but I hope there will be enough of another discription to disappoint his views. Much depends upon nine states having actually adopted by June, as this point would clearly unite the federalists of every discription—the event in N. Hampshire breaks this prospect, unless Rhode Island should, in some of her whimsical frolics take a turn into the right way, of this some late movements there give us some symptoms. Mr. Kinlagh arrived here this morning directly from South Carolina. He says the Convention of that state is to meet on the 12th. of May, and that three fourths of the people are warm Constitutionalists.

I have had much conversation with the Cheif Justice—he dislikes the Constitution, but dreads the consequences of a disunion so much, that he is determined to place us in no situation which shall in the least degree hazard such an event—he is indeed much discontented with our present situation and thinks that no change can be against us.
Do you return to N. York before June? I shall set out tomorrow. Command me there or elsewhere. I shall be glad to here from you, and will give you every thing which occurs worth communicating. I am dr sir your sincere Freind & Hl St.
Ed. Carrington
